ON REHEARING.
THOMAS, J.
(10) On consideration of the application for a rehearing, we are of the opinion that the bill as amended failed to aver that the license referred to as having been issued originally to Carew Powell was not properly and legally transferred to complainant by the excise commission of Montgomery county, Ala.; and for this failure, pointed out and challenged by the fifth ground of the defendants’ demurrer, the bill did not aver the misrepresentation of that material fact. It results that the decree of the chancellor must be reversed and the cause remanded.
Complainant has 30 days in which to amend his bill if so advised.